Citation Nr: 0638186	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  05-00 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1977 to August 1997.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a February 2003 
rating decision by the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service 
connection for hypertension, rated noncompensable, effective 
March 29, 2002 (date of claim).  In May 2004, the veteran 
testified at a hearing before a Decision Review Officer.  A 
transcript of that hearing is of record.


FINDING OF FACT

Throughout the appeal period the veteran's hypertension has 
been manifested by systolic blood pressures predominantly 
less than 160 and diastolic blood pressures predominantly 
less than 100; a history of diastolic pressures predominantly 
100 or more requiring continuous medication for control is 
not shown..


CONCLUSION OF LAW

A compensable rating for hypertension is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 4.104, Diagnostic Code (Code) 7101 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.		Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.        38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.
Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A  § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The statutory scheme contemplates that once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, statutory notice has served its 
purpose, and its application is no longer required because 
the claim has been substantiated.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Regardless, a September 2004 
statement of the case (SOC), and a February 2005 supplemental 
SOC (SSOC) provided the text of applicable regulations and 
explained what the evidence showed.  The veteran has had full 
opportunity to participate in the adjudicatory process; he is 
exercising his right to appeal the rating assigned/pursue a 
higher disability rating.  He is not prejudiced by any notice 
deficiency that might have occurred earlier.

The veteran's service medical and VA treatment records have 
been secured.  VA has arranged for the veteran to be 
examined.  He has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  

B.		Factual Background, Legal Criteria and Analysis

Service medical records note the veteran was seen in March 
1994 for a five day blood pressure check; readings were:





Blood 
Pressure



3/28
3/29
3/30
3/31
4/1
RIGHT
138/96
128/92
126/94
115/75
120/80
LEFT
138/94
126/90
122/96
120/78
124/78

Systolic readings reported in 1995 were predominantly in the 
130s; diastolic readings were in the upper 70s to lower 80s 
range.  In January 1996, a blood pressure of 150/85 was 
reported.  It was noted that the veteran was on medication 
for elevated blood pressure, and that the medication was 
adjusted.  When the veteran was admitted to a hospital for 
chest pain in July 1996, a blood pressure reading of 155/101 
was noted.  While he was still in the emergency room his 
blood pressure stabilized to 137/83.

On examination for separation for service, the veteran's 
blood pressure was 134/56.  

On October 2002 VA examination blood pressure readings were, 
147/92; 143/87; and 142/88.

A December 2002 VA examination report notes the veteran's 
history of hypertension and treatment since 1995.  On 
examination, the veteran's blood pressure was 141/91.    

Home blood pressure readings from May to July 2003 show 
systolic pressures consistently in the 150s or less and the 
diastolic pressures 90s or less.

At the May 2004 DRO hearing, the veteran testified he 
monitors his blood pressure daily and that he is on 
medication for hypertension.

A July 2004 VA examination report notes the veteran's twelve 
year history of hypertension, and that he is taking 
lisinopril with no side effects.  Upon examination, blood 
pressures were 155/85, 138/87 and 146/83.

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where the rating involves the initial rating assigned with a 
grant of service connection, the entire period is to be 
considered on appeal, and separate ratings may be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Here, as the 
veteran's hypertension has not significantly varied in 
severity during the appeal period, "staged ratings" are not 
warranted.

The rating schedule provides that for hypertensive vascular 
disease, a 60 percent rating is warranted when diastolic 
pressure is predominantly 130 or more.  A 40 percent rating 
is warranted when diastolic pressure is predominantly 120 or 
more.  A 20 percent rating is warranted when diastolic 
pressure is predominantly 110 or more, or when systolic 
pressure is predominantly 200 or more.  A 10 percent rating 
is warranted when diastolic pressure is predominantly 160 or 
more.  The minimum rating for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control is 10 percent.  38 C.F.R. 
§ 4.104, Code 7101.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

On review of the entire record, the Board finds that none of 
the three alternate criteria for establishing entitlement to 
a 10 percent rating for hypertension are met.  It is not 
shown that diastolic pressures are 100 or more, or that 
systolic pressures are predominately 160 or more.  
Furthermore, while the veteran takes prescription medication 
to control hypertension, he does not have a history of 
diastolic pressures predominately 100 or more; there is but a 
single diastolic pressure in that range (in July 1996 while 
being admitted), and a subsequent reading while he was still 
in the emergency room showed that blood pressure had 
stabilized.  Consequently, none of the alternate criteria for 
establishing a compensable rating for hypertension are met.  
Accordingly, a noncompensable rating must be assigned.  See 
38 C.F.R. § 4.31.


ORDER

A compensable rating for hypertension is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


